                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    DANNY JAMES COHEA, J13647,                          Case No. 17-cv-05399-CRB (PR)
                                   8                    Plaintiff,                          ORDER GRANTING REQUEST
                                                                                            FOR STAY OF PROCEEDINGS
                                   9             v.                                         AND DIRECTING CLERK TO
                                                                                            ADMINISTRATIVELY CLOSE
                                  10    C. E. DUCART, et al.,                               CASE
                                  11                    Defendant(s).                       (ECF Nos. 41 & 67)

                                  12           Good cause appearing, plaintiff’s unopposed request for a stay of proceedings (ECF No.
Northern District of California
 United States District Court




                                  13   67) pending resolution of his permitted interlocutory appeal of this court’s denial of a preliminary

                                  14   injunction is GRANTED.

                                  15           The clerk is instructed to ADMINISTRATIVELY CLOSE this case. Nothing further will

                                  16   take place in this case until the permitted interlocutory appeal is resolved in the Ninth Circuit and,

                                  17   within 30 days thereafter, plaintiff moves to reopen the case and lift the court’s stay.

                                  18           Defendants’ motion for summary judgment (ECF No. 41), to which plaintiff has not yet

                                  19   responded, is DISMISSED without prejudice to re-noticing or renewing after the case is reopened

                                  20   and the stay is lifted.

                                  21           IT IS SO ORDERED.

                                  22   Dated: January 31, 2020

                                  23                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DANNY JAMES COHEA,
                                   7                                                          Case No. 3:17-cv-05399-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        C. E. DUCART, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on January 31, 2020, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Danny James Cohea ID: J13647
                                       Centinela State Prison
                                  21   P.O. Box 901, Housing: C1-102L
                                       Imperial, CA 92251
                                  22

                                  23
                                       Dated: January 31, 2020
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
